DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/27/2019 and 06/11/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Examiner’s remark
Claim 2 could be objected to because of the following informalities:  the conjunction “and/or” is accepted; however, the recommended phrasing is “at least one of A and B”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jayasinghe (WO2016019143A1 – cited in the IDS).
	Claim 1: Jayasinghe discloses a sheet with functionalized CNTs having a preferred basis weight of 3-15 gsm and the EMI shielding application (abs, ¶22 and 72-80). 
	Claims 4-6: Jayasinghe discloses a CNT loading of at least 75 % by wt. and a support layer (abs, ¶28, 106 and examples).
	Claims 7-10: Jayasinghe discloses the solvent-aided deposition, the removal of the solvent via drying and the plasma treatment (¶11, 80).
Claim(s) 1, 4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis (US-20150174860-A1).
	Claim 1: Ellis discloses a laminate layer with functionalized carbon nanofibers having a weight basis of 1 to 20 gsm and the EMI shielding application (abs, ¶8, 26, 58, 70 and 77). 
	Claims 4 and 6: Ellis discloses the carbon nanofibers being CNTs and an insulating support layer (abs, ¶41-50).
	Claims 7-9: Ellis discloses the solvent-aided deposition and the removal of the solvent via drying (¶88).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasinghe as applied to claim 1 above, and further in view of Koseki (JP-2003300715-A) or Do (WO-2010059008-A2) - machine translations are provided and referenced from hereon).
The Jayasinghe reference discloses the claimed invention but does not explicitly disclose the feature of the ratio and/or level of the oxygen and nitrogen elements.  It is noted that the Jayasinghe reference discloses functionalizing the CNTs via the addition of oxygen and nitrogen containing groups and the claim(s) call(s) for a specific level or ratio of oxygen and nitrogen.  In an analogous art, the Koseki reference discloses an EMI shielding material, surface treating CNTs with an oxygen or nitrogen plasma to add functional groups at a 2% or more level to gain the benefit of increased CNT dispersion and high loading levels thus leading to increased conductivity (abs, pg 2-4).  Similarly, Do discloses an EMI shielding material, surface treating CNTs to add oxygen or nitrogen containing functional groups in the range of 0.1 to 10% parts by weight to gain the benefit of increased CNT dispersion and high loading levels thus leading to increased conductivity (abs, pg 1-4). One of ordinary skill in the art would have recognized that applying the known technique of Koseki or Do to the teachings of Jayasinghe would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions for the benefit gain of increased dispersion, loading level and conductivity.
Claims 2, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis as applied to claim 1 above, and further in view of Koseki or Do.
	The Ellis reference discloses the claimed invention but does not explicitly disclose the feature of the ratio or level of the oxygen and nitrogen elements and the plasma/ozone treatment.  It is noted that the Ellis reference discloses functionalizing the CNT via the addition of oxygen and nitrogen containing groups and the claim(s) call(s) for a specific level or ratio of oxygen and nitrogen and the plasma/oxygen treatment.  In an analogous art, the Koseki reference discloses an EMI shielding material, surface treating CNTs with an oxygen or nitrogen plasma to add functional groups at a 2% or more level to gain the benefit of increased CNT dispersion and high loading levels thus leading to increased conductivity (abs, pg 2-4).  .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis.
The Ellis reference discloses the claimed invention but does not explicitly disclose the claimed CNT loading range within the layer. It is noted that Ellis discloses a range of 0.1 to 80 % wt. and optimizing the experimental conditions such as the loading amounts based on the desired structural and conductivity parameters desired in the layer (¶82-90 and 103). Given that the Ellis reference discloses a loading range that overlaps with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught percentages, including those presently claimed, to obtain a suitable composition as motivated by Ellis regarding the desired structural and conductivity parameters. See also MPEP 2131.03 and MPEP 2144.05 regarding the optimization of experimental variables.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ABENDROTH discloses a coating method of forming a carbon nanotubes EMI shield.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRI V NGUYEN/Primary Examiner, Art Unit 1764